Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a continuation of US application 16/183673, now US patent 10792297, filed November 7, 2018.  Claims 30-57 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted December 15, 2020 is acknowledged wherein claims 1-29 are canceled and new claims 30-57 are introduced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-37, 39, 42-52, 54, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Giesing et al. (US pre-grant publication 2015/0250717, Reference cited in PTO-1449) in view of Lorenzo et al. (Reference included with PTO-8144992)
Independent claims 30 and 53 are directed to methods comprising administering gemcitabine to a subject locally to the bladder.  In both methods there is a first phase of administration followed by a number of maintenance periods comprising local administration for at least a week, and separated by rest periods of at least a month.  Dependent claims 32 and 46 further require that the gemcitabine is administered by an intravesicular device.  Dependent claims 31, 34-37, and 48-50 specify particular aspects of the administration schedule.  Dependent claims 33, 44, 47, and 51 specify a particular dosage 
Giesing et al. discloses a method of treating bladder cancer comprising continuously administering gemcitabine to a patient by local administration to the bladder. (p. 1 paragraph 10) Dosages can be between 1 and 200 mg per day.  The gemcitabine is preferably delivered by a local delivery device which continuously releases gemcitabine over a sustained period. (p. 1 paragraph 11) The drug can be released from the intravesical device over a period of 14-21 days. (p. 6 paragraph 55) These delivery devices produced urine concentrations of gemcitabine and dFdU around 10-20 µg/mL. (figure 13) Geising et al. does not disclose the specific schedule of administration recited in the claims.
Lorenzo et al. discloses a study of further treatment of patients having high-risk non-muscle-invasive bladder cancer, who are ineligible for, or refused, radical cystectomy. (p. 1894, right column, “Inclusion criteria”) Group A in this study received an induction phase of twice weekly gemcitabine for six weeks, followed by maintenance therapy for three consecutive weeks at 3, 6 , and 12 months. (p. 1894 right column, “Study Design”) This dosing schedule comprises maintenance and rest phases as recited in the claims.  Group B received treatment with Bacille Calmette-Guerin.  Group A showed statistically significant improvement in two-year disease-free survival compared to group B. (p. 1895 right column “Disease Recurrence”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer continuous gemcitabine by intravesical devices as described by Giesing et al., to the patient population described by Lorenzo et al. in a dosage schedule comprising induction and periodic maintenance periods separated by rest periods.  One of ordinary skill in the art would have used the intravesical devices described by Giesing et al. because the prior art recognizes that such devices produce superior results compared to bolus intravesical instillation or systemic administration.  
With respect to the specific time period of 12 weeks for the induction phase recited in instant claims 16 and 17, or the rest period of three months in claims 5, 15, and 20, one of ordinary skill in the art would have been able to use the therapeutic schedule described by Lorenzo et al. as a starting point in determining the optimal duration of the induction phase and rest period.
For these reasons the invention taken as a whole is prima facie obvious.

Claims 38 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Giesing et al. in view of Lorenzo et al. as applied to claims 30-37, 39, 42-52, 54, and 57 above, and further in view of Mertens et al. (Reference included with PTO-1449)
	The disclosures of Giesing et al. and Lorenzo et al. are discussed above.  Giesing et al. in view of Lorenzo et al. does not disclose a method wherein the subject being treated is ineligible for or has refused cisplatin-based chemotherapy.
Mertens et al. discloses that treatment with cisplatin-based chemotherapy is effective for treating bladder cancer but is sometimes inadvisable because of renal toxicity, necessitating alternative treatments. (p. 1108 left column – p. 1109 left column third paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapeutic method of Giesing et al. in view of Lorenzo et al. to a patient suffering from bladder cancer for whom cisplatin-based chemotherapy is contraindicated.  One of ordinary skill in the art would have been motivated to do so because Mertens et al. discloses that this patient population exists and is in need of therapeutic options.  One of ordinary skill in the art would have reasonably 
For these reasons the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 30-40 and 43-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10792297. (Cited in PTO-892, herein referred to as ‘297) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘297 anticipate the claimed invention.
Specifically independent claims 1 and 15 of ‘297 claim a method wherein a subject who has been administered a previous therapy is further administered a maintenance thereby comprising administering gemcitabine locally to the bladder of the patient for at least one week, followed by a rest period of at least one month and another delivery period of local gemcitabine for at least one week.  This method anticipates present claims 30 and 43.  The method further requires that the subject be suffering from muscle-invasive bladder cancer, anticipating claims 40 and 55.  Dependent claims 2 and 16 of ‘297 further specify that the gemcitabine is delivered from an intravascular delivery device, anticipating claims 32 and 46.  Dependent claims 3-13 and 17—25 of ‘297 add the same additional limitations as present claims 31, 33-39, 44, 45, 47-51, 53, and 54.  With respect to claims 41 and 56, these claims require that the subject’s bladder cancer be stage cT2, cT3, T3, or T4a

s 41 and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10792297  (Cited in PTO-892, herein referred to as ‘297) in view of Herr et al. (Reference included with PTO-892)
The claims of ‘297 are discussed above.  Present claims 41 and 56 differ from the claims of ‘297 in that they require that the individual have muscle invasive bladder cancer that is stage cT2, cT3, T3, and T4a.  However Herr et al. discloses that those of ordinary skill in the art are in need of improved therapies for stage cT2-T4a muscle invasive bladder cancer. (p. 437 left column first paragraph) Therefore one of ordinary skill in the art would therefore have found it to be obvious to apply the treatment described in the claims of ‘297 to a patient having one of these stages of cancer, as there is a need to develop improved therapies for these conditions.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	12/2/2021